DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-3 responded on December 07, 2020 are pending, claims 1-3 are amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 07, 2020 has been entered. 
Response to Arguments
Applicant’s arguments, see pg. 6, filed December 07, 2020, with respect to the rejection(s) of claims 1-3 have been considered but are moot because the arguments do not apply to the additional references being used in the current rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Susitavial et al. (US 20140071860 A1, hereinafter "Susitavial") in view of Chen et al. (US 8121048 B2) and Suzuki et al. (US 20130215962 A1, hereinafter "Suzuki").
Regarding to claim 1, Susitavial discloses a terminal device configured and/or programmed to perform discontinuous reception, the terminal device comprising (Susitavial, [Abstract, 0015] The UE using discontinuous reception comprises a processor, and a memory storing instructions that, when executed by the processor):               
reception circuitry configured and/or programmed to monitor a physical downlink control channel including downlink control information (DCI) format. the DCI format including Hybrid Automatic Repeat reOuest (HARQ) information (Susitavial, [0006] the UE monitors the PDCCH (i.e. physical download control channel), and receives Hybrid Automatic Repeat Request (HARQ) feedback (i.e. HARQ information) in a PDCCH when such is expected); and
Medium Access Control layer processing circuitry configured and/or programmed to control a first Hybrid Automatic Repeat reQuest (HARQ) process related to uplink transmission, a second HARQ process related to downlink transmission, a first

timer for the second HARQ process, a first retransmission timer for the first HARQ process and a second retransmission timer for the second HARQ process (Susitavial, [0006, 0082] Media access control (i.e. medium access control layer) specification defines DRX, HARQ mechanism; there is HARQ (i.e. second HARQ) and RTT (i.e. second RTT) for downlink and there is HARQ (i.e. first HARQ) and RTT (i.e. first RTT) for uplink), for each subframe, the terminal device (Susitavial, Fig. 5, and the associated text in Para. [0066] discloses the frame 504 is divided into ten subframes):
wherein the first HARQ RTT timer is different from the second HARQ RTT
timer, the first HARQ process is different from the second HARQ process, and the first retransmission timer is different from the second retransmission timer (Susitavial, [0006, 0082] there is HARQ (i.e. second HARQ) and RTT (i.e. second RTT) for downlink and there is HARQ (i.e. first HARQ) and RTT (i.e. first RTT) for uplink),
starts the first retransmission timer irrespective of whether data of the first HARQ
process is successfully decoded, in a case that the first HARQ RTT timer expires in a given subframe (Susitavial, Fig. 9-10, [0006, 0082] setting a first DRX timer (i.e. the first retransmission timer), the duration of which is dependent on UL-DL configurations of a plurality of aggregated cells, including the first and second cells, such that the duration of the first timer corresponds to a first number of subframes  (i.e. in a given time frame) where at least one of the plurality of aggregated cells has a DL subframe; when the UE receives a DL transmission, it starts a DL HARQ RTT Timer for the current HARQ process. When this timer expires, the Retransmission Timer of the HARQ process is started and the UE monitors the PDCCH for incoming assignments);
starts the second retransmission timer (Susitavial, [0082] setting a second DRX timer (i.e. the second retransmission timer)),
monitors the physical downlink control channel during an Active Time including a period in which either the first retransmission timer or the second retransmission timer is running (Susitavial, [0006] The User Equipment (UE) shall monitor the PDCCH (i.e. physical download control channel) during DRX Active Time (i.e. retransmission timer is running) when on duration timer is running).
	Susitavial does not explicitly disclose wherein an asynchronous HARQ is applied to the uplink transmission and starts the second timer in a case that the second HARQ RTT timer expires in a given subframe and data of the second HARQ process is not successfully decoded.
	However, Chen from the same field of invention discloses wherein an asynchronous HARQ is applied to the uplink transmission (Chen, Col. 4 the repeat control method in the enhanced uplink asynchronous HARQ) and starts the second timer in a case that the second HARQ RTT timer expires in a given subframe and data of the second HARQ process is not successfully decoded (Chen, Col. 4 The UE controls the retransmission by using the value of the retransmission timer and the maximum number of retransmissions of the MAC-e PDU, When the UE receives an indication from the corresponding enhanced uplink HARQ indication channel, if NACK is received (i.e. not successfully decode) after the first transmission of the data, the retransmission timer of this MAC-e PDU is started up, and step (23) is performed ).
	It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified carrier aggregation disclosed by Susitavial and asynchronous uplink HARQ disclosed by Chen with a motivation to make this modification in order to avoid reordering buffer congestion and sequence number confusion (Chen, Col. 3). 
	Susitavial in view of Chen does not explicitly disclose indicating initial transmission or retransmission for a HARQ process, the initial transmission is triggered in a case that the HARQ information is toggled based on comparing the HARQ information with previous HARQ information, the retransmission is triggered in a case that the HARQ information is not toggled based on comparing the HARQ information with previous HARQ information.
	Suzuki from the same field of endeavor discloses indicating initial transmission or retransmission for a HARQ process, the initial transmission is triggered in a case that the HARQ information is toggled based on comparing the HARQ information with previous HARQ information, the retransmission is triggered in a case that the HARQ information is not toggled based on comparing the HARQ information with previous HARQ information (Suzuki, [0066] mobile station performs initial transmission or retransmission with the stored uplink grant (i.e. previous HARQ information) which is store in HARQ buffer, retransmission the when the buffer is not empty and initial transmission when the buffer is empty ).

Regarding to claims 2 and 3, these claims recite “a communicating method for a terminal device” and “an integrated circuit mounted on a terminal device” that disclose similar steps as recited by the method of claim 1, thus are rejected with the same rationale applied against claims 2 and 3 as presented above.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315.  The examiner can normally be reached on Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/L.T.W./Examiner, Art Unit 2415        

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415